CONSULTING AGREEMENT




EXHIBIT 10.1




CONSULTING AGREEMENT




This CONSULTING AGREEMENT (the “Agreement”) is entered into as of November 7th
2008 by and between Hollund Industrial Marine, Inc., a Washington corporation
(“Hollund”), and Valor Energy Corp., a US corporation (“Valor”).




RECITALS




WHEREAS, Hollund desires to engage Valor as a consultant to a project involving
the development, production, and testing of the TigerLynk Underwater Remote
Manipulating System, (the “Machine’); and




WHEREAS, Valor desires to provide consulting services to Hollund as part of the
terms of the Agreement;




NOW, THEREFORE, in consideration of the mutual promises, undertakings and
agreements below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




AGREEMENT




A. Services.

Valor will provide consulting services to Hollund during the development,
production and testing of the Machine. Valor’s role will be one of project
oversight. Valor will guide third-party contractors in the performance of the
required work. Valor will provide to Hollund knowledge and project coordination
expertise with the focus on;




i.

Assisting in the coordination of consultants, engineers and manufacturers before
and during the construction of the Machine, and;




ii.

Transferring of applicable knowledge experience to Hollund reps and consultants
with the objective of preparing Hollund to continue future developments without
the assistance of Valor. It will be the responsibility of Hollund to provide
such person(s) for training during this period.




B. Compensation.

Hollund agrees to pay Valor a monthly fee of twelve thousand five hundred
($12,500) US dollars for eight (8) consecutive months for a total of one hundred
thousand ($100,000) US dollars, commencing on the project funding date (the
“Consultant Fee”). Valor will be responsible for hiring a full-time employee to
act as a lead consultant under the exclusive oversight of Valor and its Board of
Directors.




Hollund agrees to pay Valor a one-time fee of twenty five thousand ($25,000) US
dollars, due upon the successful completion of production and testing of the
Machine (the “Technology Support Fee”).




Valor will be responsible for all travel and incidental expenses related to the
construction and testing of the Machine.

 

C. Bonus.  

If Hollund should sell the technology to another party, Valor would be entitled
to receive a one-time payment of fifty thousand ($50,000) US dollars, payable
upon Hollund’s receipt of funds for the technology (the “Bonus”).




D. Marketing Rights.

Hollund agrees to grant Valor the conditional right to market Tigerlynk in North
America for exclusive use by the oil and gas industry, provided (i) the machine
is successfully completed and tested in a local lake in British Columbia within
six (6) months of the project funding date and (ii) the machine is successfully
completed on budget. These rights shall have a term of two years, commencing
from the date of completion of successful testing. These rights shall be further
extended for an additional term of two years, provided that Valor is able to
secure sales of at least two (2) Tigerlynk units during the initial two-year
term.




E. Waiver.

If Hollund should sell the technology to another party, Valor agrees to waive
any marketing rights granted in this agreement upon Valor’s receipt of the Bonus




F. Disclaimer.

Valor will use its best efforts and act in good faith towards the
accomplishments of Hollund objectives, including the completion of the Machine
by Hollund’s deadline. However, Valor will not be held responsible for any
technical failures that occur and will not be held responsible for failure to
meet Hollund objectives. Valor is not providing a guarantee to Hollund, rather
only its best efforts to accomplish Hollund objectives.

 




F. Representations.

Each signatory hereto acknowledges that he/she is authorized to sign on behalf
of his/her respective parties.







IN WITNESS WHEREOF, THIS AGREEMENT SHALL BE MADE EFFECTIVE AS OF THE DATE
WRITTEN ABOVE.




HOLLUND INDUSTRIAL MARINE, INC.




_\S\ Michael Lacy__________

Michael Lacy, President

/CEO







VALOR ENERGY CORP.




__\S\ Sheridan Westgarde___

Sheridan Westgarde, CEO



